ALBERT V. BRYAN, Senior Circuit Judge,
dissenting:
Not for a moment unmindful of its telling and lucid reasoning, still to me the majority opinion is mistaken in its conclusion that the statements contained in the Voluntary Enrollment Form were so ambiguous or inconsistent as to constitute misrepresentation to the plaintiff of what reductions would be made from the disability payments provided by the insurance program.
*1096I.
Under the plan as outlined in the Enrollment Form, the plaintiff would receive $592.22 in monthly benefits subject to the condition that:
“The monthly benefit income shall be reduced by any amount available from other legislated or group wage benefit plans available to the participant”.
The word “legislated” is defined, with its use illustrated, by eminent lexicographers in this way: VI. The Oxford English Dictionary: legislate is “to make or enact laws”; “legislated”, an adjective, is exampled as “legislated instruction” or “The legislated depreciation of this one had cost him . . . not less than £120,-000”. The “other” in the same sentence of the proviso is to be read as modifying both “legislated” and “group”; this is just ordinary syntax.
To me there is nothing cryptic in the definition. Further, the objects to which it is here applied manifest in themselves its intendment: Air Force disability payments of $230.00, Social Security (primary) of $289.10 and $266.10 Social Security (secondary), a total of $785.20 monthly. Surely the geneses of Air Force disability payments and Social Security installments must be conceded as statutory, that is, born of legislation. Vide e.g.: Air Force Retirement Act, 10 U.S.C. § 8883 et seq. and Social Security Act, 42 U.S.C. § 301 et seq.
II.
The majority seemingly also question particularly whether the secondary (the dependents’) Social Security benefits come within the reductions described in the Enrollment Form. For this, the opinion argues that the Employee Manual does not expressly include the “secondary” as a reduction. Plaintiff can hardly be heard to say now that he relied on the Manual in entering into the insurance plan. As the opinion recognizes, the Manual was not distributed until June 29, 1973, the plaintiff having enrolled on February 27, 1973, commenced regular contributions to the plan on April 1.
In any event, if the Manual is to be looked to then the “insuror contract” — the Hartford policy of insurance anticipated in the Enrollment Form — must be noticed, for the Form stipulates that the policy “provisions shall become a part of this benefit plan”. These provisions, referring to the reductions as “Other Income Benefits”, name them as follows:
■ “(c) Disability retirement, or unemployment benefits provided for under any law of a government*
“Benefits provided under the Federal Social Security Act shall include benefits to which the Insured Person’s dependents are entitled by reason of the Insured Person’s disability or retirement.”
(Accent added.)
Finally, the Manual declares of itself: “Any inconsistency between these highlights and the provisions of any insurance policy insuring these benefits, the actual provisions of the insurance contract will govern”.
It does not suffice to urge that plaintiff did not know of the contract of insurance or that it was not available to him. No suggestion is offered that the master policy which was kept in the company’s office was ever withheld from the insured. More importantly, plaintiff apparently supervised the enrollments and certified to their authenticity. The enrollment form he used, as already observed, contained a plain and direct notification to the plaintiff of the policy as well as its terms. Attention was called, on the front of the one-page form, to the “limitation of benefits”. No ground appears for doubting plaintiff’s thorough comprehension of the disability coverage and reductions.
As I perceive no imposition upon him, I would affirm the District Court in dismissing plaintiff’s claim.

 Incidentally, this terminology confirms the definition in this dissent for the word “legislated”.